Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 2/20/2022.
Claims 1-24 are pending.  Claims 5-24 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Wigglesworth et al. (US 9,399,698) of is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Hayoz et al. (US 20120059140) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Beaujuge et al. (US 2012/0085992) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Disserta Verlag, 2010, 232 pages).
Zhang discloses Poly(Boc-thienylDPP-thiophene) (P-Boc-ThDPP1) that meet the polymer formula I recited in claim 1, wherein the molecular weight (Mw) is 21000 Daltons. See pages 79, 166-167.  

    PNG
    media_image1.png
    199
    470
    media_image1.png
    Greyscale

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (J. Mater. Chem., 2012, 22, 18950-18955).
Sun discloses Diketopyrrolopyrrole-based semiconducting polymer (PDQT-tc) that meet the polymer formula I recited in claim 1, wherein the molecular weight (Mn) is 24334 Daltons. See pages 18950-51.

    PNG
    media_image2.png
    127
    173
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 2/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
6/1/2022